Citation Nr: 0802188	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  02-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disease, to 
include coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In an August 2004 decision, the Board reopened the veteran's 
claim and remanded the appeal for further development.  
However, in August 2005, the Board denied the veteran's 
reopened claim.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in August 2007, the court vacated the Board's decision 
and remanded the case back to the Board for further 
proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the August 2007 decision, the Court specified that its 
basis for vacating the August 2005 Board decision was the 
inadequacy of VCAA notification and the discussion of such 
notification in the Board's decision.  The Court noted that 
the Board had indicated that it was unclear from the record 
whether the veteran, in an August 2001 letter, had been 
requested to provide any pertinent evidence in his 
possession.  Rather, VCAA compliance had been found in post-
decisional documents, but, as indicated in the Mayfield line 
of decisions, such notification is inadequate.  Moreover, VA 
had the duty to show that any error in this regard was not 
prejudicial and, absent such showing, any error would be 
presumed prejudicial.  See Sanders, supra.

The Court also discussed certain records not contained in the 
claims file, including an April 2005 echocardiogram report 
and records of post-service treatment in Abingdon, Virginia, 
in its August 2007 decision.  While the Court did not vacate 
the Board's decision specifically on the basis of the absence 
of such records, the Board has determined that action to 
obtain such records, as initiated through VCAA notification, 
would be helpful.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

Specifically, the veteran should be 
requested to provide additional 
information and, as necessary, signed 
release forms (with address information) 
for the cited April 2005 echocardiogram 
report and records of post-service 
treatment in Abingdon, Virginia.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, if indicated, all records of 
reported medical treatment which are not 
currently associated with the veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above 
development, the veteran's claim of 
service connection for heart disease, to 
include coronary artery disease, should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



